                                                                                                          FILED
                                                                                                 2021 Feb-24 PM 12:03
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA

D. S.,                            )
                                  )
      Plaintiff,                  )
                                  )
v.                                ) Case No.: 2:20-cv-02012-RDP
                                  )
CARL SANDERS; GARY MALONE;        )
KEVIN WHITE; CARLA GRAHAM;        )
ANGELIA GORDY; WILLIAM RAGSDALE; )
NEKETRIS ESTELLE;                 )
GERALD MCMILLIAN;                 )
CHRISTOPHER BOYD; SHANNON         )
CALDWELL; ERROL PICKENS;          )
LISA BONNER; ALLEN KNOTT;         )
EARL PICKETT; SERGEANT MCCORDLES; )
STEVE TERRY; OFFICER GARLAND;     )
and TANYA ARY,                    )
                                  )
      Defendants.                 )


    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
        LIMITED EXPEDITED DISCOVERY TO FACILITATE SERVICE

         Defendants Jefferson S. Dunn (“Commissioner Dunn”), Edward Ellington (“Ellington”),

and Jeffery A. Williams (“Williams” and, together with Commissioner Dunn and Ellington, the

“Correctional Officials”) submit this response brief in opposition to Plaintiff D.S.’s Motion for

Limited Expedited Discovery to Facilitate Service (DOC. NO. 31, the “Motion”) and the proposed

non-party subpoena to the Alabama Department of Corrections (“ADOC”) (Doc. No. 31, Exh. A).

Plaintiff’s Motion is due to be denied as it constitutes a blatant attempt to ignore the Federal Rules

of Civil Procedure’s prohibition on pre-Rule 26(f) conference discovery. Plaintiff utterly fails to

provide an adequate basis for the extraordinary relief sought by his Motion.

         1.    “Discovery is normally barred prior to the Rule 26(f) conference.” Platinum Mfg.

Int’l, Inc. v. UniNet Imaging, Inc., No. 8:08-cv-310-T-27MAP, 2008 WL 927558, at *1 (M.D. Fla.


{H0570268.1}                                      1
Apr. 4, 2008); see FED. R. CIV. P. 26(d)(1). Rule 26 narrowly limits exceptions to the prohibition

on early discovery. See FED. R. CIV. P. 26(d)(1). Here, Plaintiff seeks the Court’s leave to serve

non-party ADOC with a premature Rule 45 subpoena requesting the production of documents

based on the purported need to facilitate timely service.1 However, Plaintiff’s service concerns

are overblown and result from his own failure to exercise due diligence in serving the named

defendants.

        2.       While the Eleventh Circuit has not adopted a standard for a court order excepting a

party from the prohibition on pre-26(f) conference discovery, the district courts within this Circuit

have adopted a “good cause” standard. See Rivera v. Parker, No. 1:20-cv-03210-SCJ, 2020 WL

8258735, at *3 (N.D. Ga. Aug. 28, 2020). These courts have found good cause “where there is

some impelling urgency, or hazard of loss, requiring action to be taken forthwith.” Fed. Trade

Comm’n v. On Point Glob., LLC, No. 19-25046-Civ-Scola, 2020 WL 32996, at *1 (S.D. Fla. Jan.

2, 2020). Courts look to the following factors in determining whether a party has met the good

cause standard:

                 (a)      Whether a motion for preliminary injunction is pending;

                 (b)      The breadth of the discovery request;

                 (c)      The movant’s reasons for requesting early discovery;

                 (d)      The burden on the recipient of the request; and

                 (e)      How far in advance of the typical discovery process the request is made.

Rivera, 2020 WL 8258735, at *3 (internal citation and quotation marks omitted). The movant

requesting early discovery bears the burden of establishing good cause, and that the necessity of



1
  The proposed subpoena is in the form of a Rule 45 non-party subpoena. However, Plaintiff’s Motion seeks to serve
the proposed subpoena upon ADOC, “pursuant to Rule 34.” (Doc. No. 31 at ¶ 4). Rule 34 is not applicable here
because it applies only to a party to the litigation, and ADOC has not been named as a defendant in this action.

{H0570268.1}                                            2
the discovery outweighs any prejudice to the recipient of the request. In re Chiquita Brands Int’l,

Inc., No., 08-01916-MD-MARRA, 08-80421-CV-MARRA, 08-80508-CV-MARRA, 07-60821-

CV-MARRA, 2015 WL 12601043, at 4 (S.D. Fla. April 7, 2015). Plaintiff fails to carry this

burden.

       3.      Plaintiff has failed to show good cause for, or the necessity of, early discovery

because there is not “some impelling urgency, or hazard of loss.” On Point Glob., LLC, No. 19-

25046-Civ-Scola, 2020 WL 32996, at *1. Plaintiff has not asked for a preliminary injunction. Nor

has Plaintiff asserted that the documents he seeks are at risk of being destroyed or lost. Moreover,

the very nature of Plaintiff’s request places it far in advance of the start of the typical discovery

process. Plaintiff’s Motion goes beyond seeking pre-Rule 26(f) conference discovery—it seeks

pre-service discovery.

       4.      Plaintiff’s extraordinary request is also overbroad in light of its stated purpose and

imposes an undue burden on ADOC. For example, the first item in Plaintiff’s proposed subpoena

requests “[d]ocuments sufficient to identify the last known addresses by ADOC,” for the unserved

defendants. Undersigned counsel informed Plaintiff that some named defendants are no longer

ADOC employees, and that for obvious reasons, defense counsel are seeking to contact the named

defendants they represent. Defense counsel previously agreed to accept service for all named

defendants who are current ADOC employees and for all former employees who authorize them

to accept service. If efforts to contact the named defendants are unsuccessful, Defendants agree

to provide Plaintiff with the Defendants’ last known contact information within a reasonable time,

such as thirty days. In any event, Plaintiff is ultimately responsible for service of process of the

named defendants and cannot unload the burden of investigating the identity or location of the

defendants he names in his lawsuit onto a non-party, i.e., ADOC. See FED. R. CIV. P. 4(c), (m)



{H0570268.1}                                     3
(plaintiff is responsible for service of process on each defendant within 90 days). Plaintiff had

notice of his claims for over a year before he filed his complaint, providing more than sufficient

time for his counsel to investigate information necessary for service.

       5.      Plaintiff’s reason for requesting early discovery—“facilitating service”—does not

constitute an exception to the prohibition on early discovery. Plaintiff asserts that his request will

assist in identifying the correct and full names and addresses of the unserved Defendants, thereby

allowing Plaintiff to serve them within the deadline. (Doc. No. 31 at ¶ 7). In support, Plaintiff

quotes language from United States. v. Gachette, No, 6:14-cv-1539-Orl-37TBS, 2014 WL

5518669, (M.D. Fla. Sept. 26, 2014), that states, in dicta, “[g]ood cause may exist where, for

example, discovery is necessary…to identify a John Doe defendant so that the plaintiff may serve

process and the case can proceed.” (Doc. No. 31 at ¶ 6) (emphasis added).

       6.      However, simply offering the reason of “facilitation of service” alone, does not

satisfy the good cause standard. Instead, Plaintiff must show that, despite due diligence, no

reasonable alternative exists to identify or locate the unserved defendants and the case cannot

proceed without the requested discovery—a showing Plaintiff fails to make.

       7.      When a movant seeks pre-service discovery to identify or locate a defendant, courts

consistently required the movant to show at least that, despite due diligence, the requested

subpoena is the only way for the movant to obtain the identities or location of the defendant, and

the case cannot proceed without that information. The United States District Court for the Middle

District of Florida’s dicta in Gachette credits the analysis provided by the United States District

Court for the Southern District of New York in Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239

(S.D.N.Y. 2012). Gachette, 2014 WL 5518669, at *1 (citing Digital Sin, 279 F.R.D. at 242). The

court in Digital Sin required more from the movant than a bare-bones assertion that the requested



{H0570268.1}                                      4
discovery would facilitate service. The court allowed expedited discovery to identify defendants

only after the movant showed that he did not “have any reasonable alternative to these subpoenas

to obtain the identities of the [doe defendants],” and that the litigation could not proceed without

the discovery. 279 F.R.D. at 241-42. Moreover, since issuing the Gachette opinion, the Middle

District of Florida has consistently required more than a mere assertion that a request will assist

service of process. Similarly, in Strike 3 Holdings, LLC v. Doe, No. 3:19-cv-508-J-34JRK, 2019

WL 10787748 (M.D. Fla. May 23, 2019), the court allowed pre-service discovery only after the

movant showed that, despite due diligence, the information sought could not be reasonably

obtained from another source, and that the litigation could not proceed without it because all the

defendants were John Doe’s. See Strike 3 Holdings, LLC, 2019 WL 10787748, at *1; see also

Countryman Nevada, LLC v. Doe 38, No. 8:14-cv-761-T-27TBM, 2014 WL 12623679, at *1

(M.D. Fla. April 17, 2014) (allowing early discovery to obtain identity because “despite the

exercise of due diligence, no other method exists by which [plaintiff] can obtain [defendant’s] true

identity and that the information [sought] is time sensitive…”). Accordingly, Plaintiff’s assertion

that good cause exists here solely on the basis that the requested discovery will facilitate service,

(Doc. No. 31 at ¶ 7), is incorrect and contradicted by the case law cited in Plaintiff’s brief.

       9.      Here, good cause does not exist to allow Plaintiff to shirk his burden of identifying

or locating defendants for service of process because Plaintiff has failed to show the necessity of

the requested discovery. As an initial matter, Plaintiff has not shown that he has exercised due

diligence to identify or locate the unserved Defendants. The undisputed facts confirm Plaintiff

made minimal efforts, at best, to locate and serve the named defendants. For example, Plaintiff

asserts that Defendant Charles Daniels has a “common name[ ]” that supposedly renders it difficult

to locate him. (Doc. No. 31 at ¶ 3). But the Complaint alleges that “Charles Daniels is a former



{H0570268.1}                                      5
Associate Commissioner for Operations … for ADOC.” (Doc. No. 1 at ¶ 26). A simple Google

search of “Charles Daniels, Alabama Department of Corrections” reveals that Charles Daniels is

now the Director for the Nevada Department of Corrections.2 Plaintiff cannot plausibly assert he

exercised due diligence to serve Charles Daniels if he never bothered to undertake this simple

search.     Furthermore, Plaintiff fails to establish the other pre-requisites for obtaining the

extraordinary relief requested in his Motion. Plaintiff has not shown that the requested documents

are the only sources of the true names and addresses of the unserved defendants from which the

information can be reasonably obtained. Moreover, unlike Digital Sin and Strike 3, this action can

proceed without this discovery and service of the unserved defendants because Plaintiff has already

served other named defendants. Ultimately, Plaintiff confuses “assisting” service with “necessary”

for service. While the documents Plaintiff seeks may help him serve the unserved defendants, he

failed to show that his discovery requests are the only reasonable means by which he can obtain

the sought information, thus making them necessary for service.

          10.   In addition, other courts provide necessary correction of the standard articulated in

the dicta from the Gachette court relied on by Plaintiff. In Procaps S.A. v. Patheon, Inc., No. 12-

24356-CIV-GRAHAM/GOODMAN, 2012 WL 12845604, (M.D. Fla. Dec. 21, 2012), the court

stated that good cause is typically found when a party seeks “information on how to serve parties

evading service.” 2012 WL 12845604, at *3 (emphasis added). Plaintiff has not asserted that he

the named defendants are evading service.

          11.   The exception to the prohibition on early discovery runs the risk of swallowing the

rule if the Court does not hold the Plaintiff’s Motion to the standard articulated in Procaps. In

most actions, a served defendant or non-party may receive better access than the plaintiff to


2
      See    https://www.montgomeryadvertiser.com/story/news/2019/12/03/charles-daniels-leaves-alabama-
department-corrections/2596051001/

{H0570268.1}                                      6
information regarding the last possible address or full name of an unserved defendant. However,

a defendant or non-party recipient does not bear the burden to even the playing field for a plaintiff.

Rather, Rule 26(d)(1)’s general prohibition against early discovery requires the plaintiff to obtain

such information as part of its Rule 11 pre-complaint investigation. Under Plaintiff’s interpretation

of Rule 26, a plaintiff could unload their service responsibility and obligation to investigate onto

others and require them to do the plaintiff’s work, which is precisely what Plaintiff’s Motion seeks

to do.

         12.   Notably, Plaintiff has not, and cannot, demonstrate prejudice if the Motion is

denied. Plaintiff will receive ample opportunity to engage in discovery and amend the complaint

after the Rule 26(f) conference. Documents produced in discovery and, perhaps even as early as

in connection with Initial Disclosures, will likely disclose the identity of current and former ADOC

employees that Plaintiff may have misidentified or not known. Thus, Plaintiff will not suffer any

prejudice from the denial of his Motion. No good cause exists to allow Plaintiff expedited

discovery merely due to his impatience with the procedures set by the Federal Rules of Civil

Procedure.

         13.   If allowed, Plaintiff’s Motion would impose a burden on ADOC much larger in

scope than the documents and information requested by Plaintiff. ADOC has limited resources

and staff to gather documents requested in discovery, including in response to subpoenas. If any

plaintiff suing ADOC or a similar entity is entitled to seek expedited pre-service discovery of any

documents they choose, any time they wish, in any case, that would overwhelm and unnecessarily

over burden ADOC, its legal department, and staff. Furthermore, in this action, Defendants fully

expect Plaintiff to seek extensive discovery from ADOC during the discovery period. Plaintiff’s

Motion would unnecessarily burden ADOC with responding to multiple subpoenas in this action.



{H0570268.1}                                      7
       14.     Accordingly, Defendants ask this Court to deny Plaintiff’s Motion for early

discovery because Plaintiff has not shown good cause to overcome his burden of lifting the bar

against conducting discovery prior to the Rule 26(f) conference, nor demonstrated any prejudice

if the Parties initiate in discovery as prescribed by the Rules of Civil Procedure.



       WHEREFORE, PREMISES CONSIDERED, the Correctional Officials respectfully

request that this Court enter an order denying Plaintiff’s Motion for Expedited Discovery.



       Dated: February 24, 2021



                                              /s/ Stephen Rogers
                                              One of the Attorneys for the Correctional Officials

William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com




{H0570268.1}                                      8
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all attorneys of record
in this matter, including without limitation the following, by the Court’s CM/ECF system on this
the 24th day of February, 2021:

  Ruth Z. Brown                                     Robert R. Northcutt
  Megan Pierce                                      C. Richard Hill, Jr.
  LOEVY & LOEVY                                     James N. Walter, Jr.
  311 N. Aberdeen, 3rd Floor                        CAPELL & HOWARD, PC
  Chicago, IL 60607                                 P.O. Box 2069
  Telephone: (312)243-5900                          Montgomery, AL 36102
  Facsimile: (312)243-5902                          Telephone: (334) 241-8000
  ruth@loevy.com                                    Facsimile: (334) 323-8888
  megan@loevy.com                                   bob.northcutt@chlaw.com
                                                    rick.hill@chlaw.com
  Anil A. Mujumdar                                  jimmy.walter@chlaw.com
  DAGNEY JOHNSON LAW GROUP
  2170 Highland Avenue, Suite 250                   Attorneys for Carl Sanders, Gary Malone,
  Birmingham, AL 35205                              Kevin White, Carla Graham, Angelia
  Telephone: (205)590-6986                          Gordy, William Ragsdale,
  Facsimile: (205)809-7899                          Neketris Estelle, Gerald McMillian,
  anil@dagneylaw.com                                Christopher Boyd, Shannon Caldwell, Errol
                                                    Pickens,
  Attorneys for Plaintiff                           Lisa Bonner, Allen Knott, Earl Pickett,
                                                    Steve Terry, and
                                                    Tanya Ary

                                                    /s/ Stephen Rogers
                                                    Of Counsel




{H0570268.1}                                    9
